DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 17-19, filed on March 2, 2021, with respect to claims 1-8, 10-14, 16-19, and 21-23 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-14, 16-19, and 21-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Kasai et al (WO 2014/049704) teaches Kasai et al teaches a measurement method for measuring an amount of a substance to be measured in a specimen containing blood (see  paragraph 1 on page 3, wherein the measurement of a component of a body fluid such as glucose dissolved in blood is practiced using a measuring chip with the purpose of measuring the amount i.e. concentration of a substance that is contained therein and paragraph 9 on page 4, wherein the measuring chip may be a blood glucose measurement chip), the measurement method comprising: 
introducing the specimen containing the substance to be measured into a flow path (referred to as the blood path 22 on paragraph 2 on page 10 and shown 
detecting second light acquired when first light including light of a wavelength absorbed by a red blood cell passes through the specimen in the flow path (blood path 22), is reflected by the reflecting part, and passes through the specimen in the flow path again in a state in which the specimen is present in the flow path (see Figure 8 and paragraphs 4-9  on page 10, wherein a second light emitting element 72b radiates light therefrom to the measurement unit 26 whereby erythrocytes i.e. red blood cells are detected by the light receiving element 74 
correcting the measurement value on the basis of the hematocrit value (see Figure 8 and paragraph 5 on page 10 wherein blood sugar level obtained from the color density is corrected using the hematocrit value obtained therefrom).  
However, Kasai neither teaches nor fairly suggests the step of determining a hematocrit value of the specimen on the basis of a detection result of the second light and at least one of an optical path length in the flow path of light which becomes the second light or a height of the flow path (as required by claim 1).
In addition, Kasai et al teaches a measurement apparatus for measuring an amount of a substance to be measured in a specimen containing blood (see paragraph 1 on page 3, the measurement apparatus comprising: 
a chip holder (referred to as a chip mounting portion 82 on paragraph 9 on page 10 and shown in Figure 9) for holding a measurement chip (referred to as measurement chip 10a) including a flow path (referred to as the blood path 22 on paragraph 2 on page 10 and shown in Figure 8) which is a cavity for accommodating liquid (the blood path 22 comprises a blood expansion part provided in the middle thereof, blood in communication with a blood deployment section 24 can flow into a measurement section 26 configured to be irradiated with light), and a reflecting part (referred to as cover member 14 and base member 12 having a reflective surface) for specularly reflecting light which passes through the flow path so as to pass through the flow path again (See Figure 8 wherein light emitted from light emitting element 72a passes through the measurement section 26 and is reflected by a reflective surface i.e. cover member 14 having a metal 
a measurement value acquiring part (referred to as the light receiving element 74) for acquiring a measurement value indicating the amount of the substance to be measured in the specimen in a state (see paragraph 4-5 on page 10 wherein the light receiving element 74 detects the reflected light corresponding to the amount of blood glucose measured) in which the substance (glucose) to be measured in the specimen (blood) is present (see  paragraph 2 on page 13 wherein blood glucose level is 400 mg per deciliter of a 0.7 microliter blood solution prepared in advance  with a hematocrit value of 40%)  in the flow path (referred to as the blood path 22 on paragraph 2 on page 10 and shown in Figure 8) of the measurement chip (referred to as measurement chip 10a) held by the chip holder (referred to as a chip mounting portion 82 on  paragraph 9  on page 10 and shown in Figure 9); 
a light emitting part (referred to as second light emitting element 72b on  paragraph 5 on page 10) for emitting first light including light of a wavelength absorbed by a red blood cell (see paragraph 5 on page 10, which recites wherein “red blood cells are detected by the light emitted from the second light emitting element 72b, and the red blood cell concentration is measured” and see paragraph 9 on page 9 wherein “[t]he second wavelength is a wavelength for detecting the concentration of red blood cells in blood, and is, for example, 510 to 540 nm” nanometers);

and a processing part (referred to as control unit in paragraphs 5-6 on page 9).
Furthermore, Kasai et al teaches the measurement system (referred to as a component measuring device in paragraph 3 on page 5 and shown in Figure 1), the measurement system comprising: a measurement chip (10) including a flow path (referred to as blood passage 22) which is a cavity (which forms a space)  for accommodating liquid (see Figure 3, 7 and 10 and paragraph 2 on page 10, which states wherein “blood flows from the inflow port 20 into the introduction path 58 by capillary action, and further flows through the blood path 22 toward the measurement unit 26”), and a reflecting part (see paragraph 8 on page 5, wherein 

  Therefore, claims 1, 11 and 23 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797